*51OPINION OF THE COURT
CARLISLE, J.
BY ORDER OF THE COURT:
The Motion to Dismiss is hereby denied and the Court holds as follows:
1) The State has standing;
2) The State’s appeal will be treated as a petition for certiorari, City of Deerfield Beach v Vailant, 419 So 2d 624.
All other issues are set for oral argument on THURSDAY, OCTOBER 12, 1989, at 2:00 p.m. Palm Beach County Courthouse, Room 404, 300 North Dixie Highway, West Palm Beach, Florida.
ORDERED: September 14, 1989
Opinion filed: November 29, 1989.
The trial court at an implied consent hearing sustained a defense objection to the testimony of a Deputy Sheriff investigating a one-car accident to the effect that appellant, Yoeman, identified herself as the driver of the car. The basis of the court’s ruling was the accident report privilege, § 316.066 F.S.
We must reverse on the authority of California v Byers, 402 US 424, 29 L.Ed 2d 9, S. Ct. 1535 (1971), State v Combs, 436 So.2d 93 (Fla. 1983), O’Brien v Ortez, 467 So.2d 1056 (3DCA 1985).
This case is remanded to the County Court with instructions to conduct an implied consent hearing.
COHEN, MILLER, JJ., concurring.